Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                April 12, 2022

The Court of Appeals hereby passes the following order:

A22A0933. BRENTREZ JARMYKUS MCPHERSON v. THE STATE.

      In 2013, Brentrez Jarmykus McPherson pled guilty to multiple offenses. In July
2021, he filed a motion for out-of-time appeal, which the trial court denied.
McPherson filed an application for discretionary appeal from this ruling, which we
granted on August 19, 2021. See Case No. A22D0019. The order informed
McPherson he had ten days in which to file a notice of appeal. See OCGA § 5-6-35
(g). McPherson filed a notice of appeal on September 27, 2021. We, however, lack
jurisdiction.
      “The proper and timely filing of the notice of appeal is an absolute requirement
to confer jurisdiction upon the appellate court.” Veasley v. State, 272 Ga. 837, 838
(537 SE2d 42) (2000) (citation and punctuation omitted). Accordingly, the notice of
appeal McPherson filed 39 days after our order granting the discretionary application
is untimely. We thus lack jurisdiction over this appeal, which is hereby DISMISSED.1




      1
        We further note that, following our grant of McPherson’s discretionary
application, the Supreme Court made clear that an out-of-time appeal is not a viable
remedy in a criminal case. See Cook v. State, ___ Ga. ___, ___ (5) (Case No.
S21A1270, decided March 15, 2022).
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 04/12/2022
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
        Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                               , Clerk.